[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as HCP
EMOH, L.L.C. v. Washington Cty. Bd. of Revision, Slip Opinion No. 2018-Ohio-4750.]




                                          NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.


                          SLIP OPINION NO. 2018-OHIO-4750
    HCP EMOH, L.L.C., APPELLANT, v. WASHINGTON COUNTY BOARD OF
                             REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
 may be cited as HCP EMOH, L.L.C. v. Washington Cty. Bd. of Revision, Slip
                             Opinion No. 2018-Ohio-4750.]
Taxation—Real-property valuation—An appraiser is permitted but not required to
        rely on apartment comparables when valuing an assisted-living facility—
        Board of Tax Appeals (“BTA”) did not abuse its discretion in rejecting
        property owner’s appraisal but did err in adopting county’s appraisal,
        which was based on unreliable data that led appraiser to value the business
        rather than the realty—BTA’s decision vacated and cause remanded to
        BTA.
(No. 2016-1712—Submitted September 11, 2018—Decided November 30, 2018.)
               APPEAL from the Board of Tax Appeals, No. 2015-700.
                                   _________________
                               SUPREME COURT OF OHIO




          Per Curiam.
          {¶ 1} This case revisits an issue that arises in the context of valuing an
assisted-living facility—namely, how should an appraiser go about separating the
facility’s business value from the value of the realty? The Board of Tax Appeals
(“BTA”) rejected the method espoused by an appraiser for appellant, property
owner HCP EMOH, L.L.C., who relied on apartment comparables to derive an
opinion of value for the subject property. The BTA instead adopted the valuation
reached by an appraiser for appellees, Washington County Board of Revision
(“BOR”) and Washington County Auditor (collectively, “the county”), who
eschewed apartment comparables in favor of data from the assisted-living-facility
market. On appeal, HCP EMOH first argues that the case law requires reliance on
apartment comparables when valuing an assisted-living facility. It next makes
several evidentiary arguments; principal among these is the claim that the county’s
appraiser used unreliable data that led him to value the business rather than the
realty.
          {¶ 2} HCP EMOH’s first argument is mistaken. The case law permits but
does not require consideration of apartment comparables. HCP EMOH’s principal
evidentiary argument does, however, have merit. Because the county’s appraiser
was not scrupulous in selecting data suitable for a realty-only valuation, we agree
that the BTA erred in adopting the county’s appraisal. For this reason, we vacate
the BTA’s decision and remand the case for further proceedings.
                  FACTS AND PROCEDURAL BACKGROUND
          {¶ 3} The property at issue is located in Marietta and consists of two parcels
constituting almost seven acres of land. The property is improved with a one-story
assisted-living facility that was built in 1997. The facility has 89 units that range
from 286 to 363 square feet, each of which comes furnished with a kitchenette, a
shower, and toilet facilities. Common areas make up roughly half of the facility’s
space and include lounges, multipurpose rooms, dining rooms, a beauty/barber




                                            2
                               January Term, 2018




shop, and a commercial kitchen.        The facility provides numerous services,
including meals, medical assistance, and recreational activities. For tax year 2014,
the auditor valued the property at $6,042,620. HCP EMOH filed a complaint
against this valuation, which was heard by the BOR.
                                 BOR proceedings
       {¶ 4} At the BOR hearing, HCP EMOH presented a memorandum and
supporting documents that set forth an analysis using the sales-comparison and
income approaches to value based on apartment data. The memorandum reached a
valuation of $2,900,000. The BOR rejected this proposed figure and retained the
auditor’s valuation.
                                 BTA proceedings
       {¶ 5} HCP EMOH appealed to the BTA, where it presented an appraisal
report prepared by Richard G. Racek, a certified appraiser. Racek opined that the
property’s highest and best use, as vacant, is the development of a permitted
residential use and, as improved, is its continued use in a multifamily capacity.
Racek applied the sales-comparison and income approaches to value, both drawing
from apartment data. After reconciling the two approaches, he reached a final
valuation of $3,550,000. Racek justified his reliance on apartment data rather than
assisted-living-facility data based on what he viewed as the distortive effects that
the facility’s services have on the value of the realty. According to Racek,
including the value of the services in the analysis would generate rental rates of
$2,000 to $4,000 a month for a conventional apartment complex. He characterized
such rates as “ludicrous” and maintained that they would not be sustainable in the
marketplace.
       {¶ 6} For its part, the county presented an appraisal report prepared by Zach
Bowyer. Bowyer received a temporary Ohio certification to perform appraisal
work in the case. He opined that the property’s highest and best use, as vacant, is
the development of a seniors housing property and, as improved, is its existing use




                                         3
                             SUPREME COURT OF OHIO




as a seniors housing development—specifically, assisted living with memory-care
services.
        {¶ 7} Bowyer applied both the income and sales-comparison approaches to
value, but he placed no weight on the sales-comparison approach, instead using it
only to check the reasonableness of the conclusions he reached after applying the
income approach. Bowyer stated that for his income-approach analysis, his primary
criterion was to find comparable properties offering assisted-living and memory-
care services similar to the subject property. Bowyer began by computing a net
operating income of $1,094,718 for the going concern (as opposed to the real
estate). He then strove to isolate the cash flow attributable to the real estate by
performing what he called a “lease coverage analysis.” As Bowyer explained, the
“lease coverage analysis is the technique applied to allocate the portion of the
overall cash flow (net operating income) to the going concern that is attributed to
the real estate only.”
        {¶ 8} To perform his lease-coverage analysis, Bowyer began by computing
a market-derived lease-coverage ratio. Generally speaking, the numerator of this
ratio represents the net operating income for a comparable going concern, and the
denominator represents the absolute net lease payment associated with that
comparable. Bowyer explained that an absolute net lease payment indicates a real-
estate-only lease payment—that is, the rent collected by an owner of real estate. If,
as here, the net operating income of a particular going concern is known, then the
lease-coverage ratio can, according to Bowyer, be divided into that net operating
income to obtain the cash flow attributed to the real estate. Bowyer analogized this
resultant cash flow to an inferred lease payment.
        {¶ 9} To calculate his lease-coverage ratio, Bowyer evaluated nine market
transactions for which an actual lease, a Form 10-K, or an appraisal was available
for review. For each transaction, Bowyer identified the net operating income per
unit (the numerator) for the going concern and the rent per unit (the denominator)




                                         4
                                  January Term, 2018




under the terms of an absolute net lease. Based on this data, Bowyer derived a
preliminary lease-coverage ratio of 1.25 and then upwardly adjusted it to 1.29 to
account for real-estate taxes. He then divided this ratio into the net operating
income for the going concern to arrive at $848,619, which, he stated, represented
the cash flow to the real estate only. After applying a realty-only capitalization rate
of 9.315 percent, Bowyer arrived at a rounded valuation of $9,100,000 for the real
estate.
          {¶ 10} The BTA adopted Bowyer’s appraisal. It opined that neither this
court’s lead opinion in Health Care REIT, Inc. v. Cuyahoga Cty. Bd. of Revision,
140 Ohio St. 3d 30, 2014-Ohio-2574, 14 N.E.3d 1009, nor the BTA’s own decisions
require an appraiser to rely on apartment data in valuing an assisted-living facility.
Instead, the BTA understood the case law as teaching “that an appraisal that
properly distinguishes the value accorded to the real property from the value
attributable to the business operations may be a reliable indication of value.” BTA
No. 2015-700, 2016 WL 6434046, *4 (Oct. 26, 2016). While acknowledging that
Bowyer’s appraisal used the value of the going concern as a starting point, it
nevertheless found that he “thoroughly and competently accounted for the value
attributable to the assisted living facility operations to allocate the value attributable
to the subject real property.” Id. at *5. The BTA also found that Bowyer’s list of
assisted-living-facility comparables was superior to Racek’s list of apartment
comparables, noting that the subject property’s units lack the amenities found in a
traditional apartment. Id. HCP EMOH filed a motion for reconsideration. The
BTA denied the motion, and this appeal followed.
                             STANDARD OF REVIEW
          {¶ 11} We will affirm a BTA decision that is reasonable and lawful. Satullo
v. Wilkins, 111 Ohio St. 3d 399, 2006-Ohio-5856, 856 N.E.2d 954, ¶ 14. We review
de novo the BTA’s resolution of legal issues but defer to the BTA’s findings
concerning the weight of the evidence if there is record support for them. Lunn v.




                                            5
                             SUPREME COURT OF OHIO




Lorain Cty. Bd. of Revision, 149 Ohio St. 3d 137, 2016-Ohio-8075, 73 N.E.3d 486,
¶ 13.
                                  DISCUSSION
        {¶ 12} HCP EMOH presents five issues for our consideration. The first
concerns whether the law requires an appraiser to rely on apartment comparables
when valuing an assisted-living facility. The second and third relate to the BTA’s
evaluation of Bowyer’s and Racek’s appraisals. The fourth concerns the BTA’s
denial of HCP EMOH’s motion for reconsideration. And the fifth is a constitutional
challenge to the BTA’s decision. We address each issue in turn.
An appraiser need not rely on apartment comparables when valuing an assisted-
                                   living facility
        {¶ 13} HCP EMOH argues that the BTA departed from established law
when it credited Bowyer’s appraisal method, which eschewed reliance on
conventional apartment buildings as comparables. It stresses Health Care REIT,
140 Ohio St. 3d 30, 2014-Ohio-2574, 14 N.E.3d 1009, in which three justices of this
court concluded that “an appraiser may rely on apartment comparables when
valuing an assisted-living facility,” id. at ¶ 44. HCP EMOH also relies on LTC
Properties, Inc. v. Licking Cty. Bd. of Revision, 133 Ohio St. 3d 111, 2012-Ohio-
3930, 976 N.E.2d 852, in which we endorsed the use of “apartment buildings as a
point of comparison when valuing the real property of a congregate-care facility
under the sales-comparison or income-capitalization approaches,” id. at ¶ 21.
These excerpts notwithstanding, neither Health Care REIT (noncontrolling as it is)
nor LTC say that an appraiser is required to rely on apartment comparables when
valuing an assisted-living facility. Instead, these decisions permit reliance on such
comparables.
        {¶ 14} The guiding principle from the case law is not, as HCP EMOH
contends, that one category of comparables must be used instead of another.
Rather, it is that an appraiser must exercise care to isolate the value of the realty




                                         6
                                January Term, 2018




from the value of the business. That understanding took shape in Dublin Senior
Community Ltd. Partnership v. Franklin Cty. Bd. of Revision, 80 Ohio St. 3d 455,
687 N.E.2d 426 (1997), which addressed the valuation of a congregate-care center.
The facility charged for such services as food and housekeeping, which were
assignable as business activities, and it also charged rent for the apartments, which
was assignable as a real-estate activity. We explained that each type of activity
occupies its own sphere and “must be kept separate” for the purpose of a real-estate
valuation. Id. at 460; accord Health Care REIT at ¶ 41; LTC at ¶ 21.
       {¶ 15} Based on the case law, we conclude that the BTA did not err simply
by adopting an appraisal that eschewed reliance on apartment comparables. In
reaching this conclusion, we draw support from Youngstown Sheet & Tube Co. v.
Mahoning County Bd. of Revision, 66 Ohio St. 2d 398, 402, 422 N.E.2d 846 (1981),
in which we “decline[d] to bind the BTA to a particular method of valuation” and
thereby avoided interference with the BTA’s responsibilities to weigh evidence and
make credibility assessments. It follows that any rule requiring the BTA to adopt
an appraisal backed by apartment comparables would be inconsistent with that
decision’s logic.
                    The BTA erred in adopting Bowyer’s appraisal
       {¶ 16} HCP EMOH next asserts that the BTA erred in adopting Bowyer’s
appraisal and in rejecting Racek’s appraisal. Turning first to Bowyer’s appraisal,
HCP EMOH asserts that the “crux of the problem” plaguing his income-approach
analysis stems from the characteristics of the net leases that he used to calculate his
lease-coverage ratio. In HCP EMOH’s view, these leases reflect business value,
not realty value. By relying on these leases, HCP EMOH asserts, Bowyer failed to
separate business value from realty value.
       {¶ 17} In evaluating this claim, we find the following exchange at the BTA
hearing instructive:




                                          7
                              SUPREME COURT OF OHIO




                [HCP EMOH’s counsel:] So let’s talk about these lease
        comparables that you used. First of all, all of the net leases are based
        on a percentage of the net operating income of the business for each
        of the facilities that are included.
                [Bowyer:] Correct.


        {¶ 18} That rental structure does not fare well under Higbee Co. v.
Cuyahoga Cty. Bd. of Revision, 107 Ohio St. 3d 325, 2006-Ohio-2, 839 N.E.2d 385.
In Higbee, this court faulted a method of valuation that factored in a sales-per-
square-foot metric because it conflated the value of the business with that of the
realty. Id. at ¶ 42-44. To explain why, we hypothesized two stores that were
identical except for their sales volume. Given the stores’ similarities as real estate,
we concluded that they should have the same realty value. But under a sales-per-
square-foot metric, that conclusion would not follow. By using that metric, we
explained, the store with the higher sales would have a higher realty value than the
store with the lower sales even though both stores were in all other respects alike.
Id. at ¶ 42. In pinpointing the problem with this method, we observed that “[i]f it
is the real property that is being valued, its valuation cannot be made to vary
depending on the success or lack thereof of the businesses located on the property.”
Id. at ¶ 44.
        {¶ 19} The net leases from which Bowyer crafted his lease-coverage ratio
are problematic in the way that the sales-per-square-foot metric from Higbee was:
the leases reflect business value, not realty value. While not entitling the lessor to
a right to receive the business income, Bowyer explained at the BTA hearing, the
net leases nevertheless reflect the contracting parties’ expectations about “what an
operating business could achieve.” As he put it, the net leases are “negotiated based
on how [a] property is expected to perform.” In structuring the leases this way, the
contracting parties necessarily factored business value into the lease payments.




                                               8
                                       January Term, 2018




         {¶ 20} Because Bowyer crafted his lease-coverage ratio from flawed inputs,
it follows that any subsequent calculations built on the lease-coverage ratio,
including his final opinion of value, are flawed, too. Given that Bowyer’s analysis
is tainted, we need not address, as a general matter, whether his lease-coverage
analysis is a methodologically sound way to achieve a real-estate-only valuation.
         {¶ 21} Our analysis does not deny deference to the BTA’s evidentiary
determinations. See Musto v. Lorain Cty. Bd. of Revision, 148 Ohio St. 3d 456,
2016-Ohio-8058, 71 N.E.3d 279, ¶ 32. In adjudging whether the BTA’s decision
is reasonable and lawful, we must be assured that the BTA’s findings of fact are
supported by reliable and probative evidence. Polaris Amphitheater Concerts, Inc.
v. Delaware Cty. Bd. of Revision, 118 Ohio St. 3d 330, 2008-Ohio-2454, 889 N.E.2d
103, ¶ 18. “[I]f the record does not support, or if it contradicts, the BTA findings,”
reversal is warranted. Id. Here, the BTA described Bowyer’s net leases as “ ‘real
estate only’ leases.” 2016 WL 6434046 at *2. But as Bowyer’s testimony makes
clear, the BTA mischaracterized the structure of those leases. The leases are based
on expected business performance and have nothing to do with the real estate.
Because the record contradicts the BTA’s finding, no deference is due.1
         {¶ 22} We next address HCP EMOH’s argument that the BTA erred in
rejecting Racek’s appraisal. HCP EMOH argues that his appraisal faithfully
follows Health Care REIT by relying on apartment comparables. But as noted
above, Health Care REIT is only a lead opinion and, in any event, that opinion
permits but does not require reliance on apartment comparables.
         {¶ 23} HCP EMOH next touts Racek’s selection of apartment comparables
and the adjustments made to them, claiming that they constitute probative and


1. We need not address HCP EMOH’s criticisms of Bowyer’s sales-comparison analysis. Bowyer
stated that he put no weight on it, instead using it only to check the reasonableness of the conclusions
he reached after applying the income approach. Both parties agreed at oral argument that his sales-
comparison analysis had no bearing on the BTA’s analysis. And HCP EMOH’s brief describes
Bowyer as relying on the income approach to value the property.




                                                   9
                             SUPREME COURT OF OHIO




competent evidence of value. In evaluating arguments of a fact-bound character,
we do not sit as a super BTA or try the facts anew. E.g., Olentangy Local Schools
Bd. of Edn. v. Delaware Cty. Bd. of Revision, 153 Ohio St. 3d 241, 2017-Ohio-8385,
104 N.E.3d 736, ¶ 7. Instead, we grant the BTA “wide discretion in determining
the weight to be given to the evidence and the credibility of the witnesses that come
before it.” EOP-BP Tower, L.L.C. v. Cuyahoga Cty. Bd. of Revision, 106 Ohio
St.3d 1, 2005-Ohio-3096, 829 N.E.2d 686, ¶ 9. Unless the BTA abuses its
discretion, its determinations will not be reversed. Id. at ¶ 14.
       {¶ 24} Here, the BTA found “that the properties that Racek utilized for both
his sales and rental comparables were significantly different from the subject
property and that the adjustments made were insufficient to account for those
differences.” 2016 WL 6434046 at *5. For example, it noted the difference in
amenities between an assisted-living facility and a traditional apartment, with the
latter typically coming furnished with a full-sized kitchen. This type of evidentiary
determination falls within the BTA’s core competence as the finder of fact. Meijer
Stores Ltd. Partnership v. Franklin Cty. Bd. of Revision, 122 Ohio St. 3d 447, 2009-
Ohio-3479, 912 N.E.2d 560, ¶ 20. It follows that the BTA did not abuse its
discretion in evaluating Racek’s appraisal.
       {¶ 25} To summarize, the BTA erred in adopting Bowyer’s appraisal but
stayed within the bounds of its discretion in rejecting Racek’s appraisal. Therefore,
we vacate the BTA’s decision and remand the case for further proceedings. On
remand, the BTA must determine whether there is sufficient evidence to enable an
independent valuation. If there is, the BTA must determine an independent value.
If not, it may reinstate the value initially determined by the auditor. See Apple
Group Ltd. v. Medina Cty. Bd. of Revision, 139 Ohio St. 3d 434, 2014-Ohio-2381,
12 N.E.3d 1188, ¶ 16; Groveport Madison Local Schools Bd. of Edn. v. Franklin
Cty. Bd. of Revision, __ Ohio St.3d __, 2018-Ohio-4286, __ N.E.3d __, ¶ 11-15
(collecting cases).




                                          10
                                January Term, 2018




              HCP EMOH’s other arguments need not be addressed
       {¶ 26} Because we order vacatur and remand, we need not address HCP
EMOH’s arguments concerning the BTA’s denial of its motion for reconsideration
and the BTA’s alleged violation of Article XII, Section 2 of the Ohio Constitution.
                                 CONCLUSION
       {¶ 27} For the foregoing reasons, we vacate the BTA’s decision and remand
the case to the BTA for further proceedings.
                                                                     Decision vacated
                                                                  and cause remanded.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, and BROWN, JJ., concur.
       DEWINE, J., dissents, with an opinion joined by FRENCH and DEGENARO,
JJ.
       SUSAN D. BROWN, J., of the Tenth District Court of Appeals, sitting for
FISCHER, J.
                               _________________
       DEWINE, J., dissenting.
       {¶ 28} The majority reverses the decision of the Board of Tax Appeals
(“BTA”) based on an isolated snippet of an expert’s testimony without considering
the expert’s testimony as a whole. In the process, it fails to accord the factual
findings and credibility determinations of the BTA the deference that they are
ordinarily given by this court. In view of the entire record before us and the
deference due the finder of fact, the decision of the BTA should be affirmed.
Because the majority sees it otherwise, I respectfully dissent.
       {¶ 29} The scope of our review in tax appeals is limited.            We grant
deference to the BTA’s factual determinations and credibility assessments. Accel,
Inc. v. Testa, 152 Ohio St. 3d 262, 2017-Ohio-8798, 95 N.E.3d 345, ¶ 16. “When
it reviews appraisals, the BTA is vested with wide discretion in determining the
weight to be given to the evidence and the credibility of the witnesses that come




                                         11
                             SUPREME COURT OF OHIO




before it.” EOP-BP Tower, L.C.C. v. Cuyahoga Cty. Bd. of Revision, 106 Ohio
St.3d 1, 2005-Ohio-3096, 829 N.E.2d 686, ¶ 9.
       {¶ 30} The majority is correct in rejecting HCP EMOH’s argument that
when valuing an assisted-living facility, an appraiser may use only apartment
complexes for comparison. Comparables other than apartment complexes may be
used, so long as an appraiser “exercise[s] care to isolate the value of the realty from
the value of the business.” Majority opinion at ¶ 14. The appraiser who testified
on behalf of the county, Zach Bowyer, represented that he did exactly that. Bowyer
testified that he evaluated nine assisted-living facilities to come up with a “lease
coverage ratio.” The ratio was derived by dividing the facilities’ net operating
incomes by the net lease payments for the properties. By applying the lease-
coverage ratio to HCP EMOH’s net operating income, Bowyer explained, he was
able to isolate the amount of cash flow attributable to the real estate only—an
amount that he capitalized to arrive at his valuation for the property.
       {¶ 31} The BTA concluded after hearing Bowyer’s testimony that
“although he utilized the value of the going concern as the starting place for his
analysis, Bowyer thoroughly and competently accounted for the value attributable
to the assisted living facility operations to allocate the value attributable to the
subject real property.” BTA No. 2015-700, 2016 WL 6434046, *5 (Oct. 26, 2016).
       {¶ 32} But the majority determines that the BTA’s unequivocal conclusion
was not supported by reliable and probative evidence. Specifically, the majority
finds that the BTA’s characterization of the net leases used by Bowyer to derive the
ratio as “ ‘real estate only’ leases,” id. at *2, was contradicted by the record. And
because the majority determines, contrary to the BTA’s finding, that the leases were
not “real estate only” leases, it concludes that Bowyer’s approach fails under the
reasoning we used in Higbee Co. v. Cuyahoga Cty. Bd. of Revision, 107 Ohio St. 3d
325, 2006-Ohio-2, 839 N.E.2d 385.




                                          12
                                 January Term, 2018




       {¶ 33} To justify its conclusion, the majority zeroes in on a single exchange
between Bowyer and HCP EMOH’s counsel at the BTA hearing. When asked
whether the net leases were “based on a percentage of the net operating income of
the business for each of the facilities,” Bowyer answered, “Correct.” But this
isolated snippet from the hearing transcript ought to be considered in the context of
Bowyer’s entire testimony.
       {¶ 34} During direct examination, Bowyer described the leases he used to
derive the lease-coverage ratio as “absolute net” leases—that is, “the landlord owns
the real estate and they collect rent from the tenant for operating their business out
of the real estate.” Bowyer continued, “So this is simply, you know, absolute net
real-estate only, lease transactions.”
       {¶ 35} Later in cross-examination—after the snippet of testimony on which
the majority hangs its hat—Bowyer again made clear that the leases reflected the
real-estate value, not the business value. He analogized the leases he had used to
the rent collected by an owner of an industrial building:


                 [Bowyer:] * * * And there’s a completely separate owner of
       that real estate that owns the warehouse and the real estate, and they
       lease the building to [the company operating a business] to conduct
       their business out of.
                 However, they have no ownership or any involvement unless
       they’re getting a percentage rent or an overage rent or something
       like that, which they typically don’t, and it’s not going to be the case
       here, but they get a rent that represents the ownership of their real
       estate.
                 Q. Except in this case it’s not based—your scenario would
       be based on the business of—the net operating income of [the
       company operating a business] in that—




                                         13
                             SUPREME COURT OF OHIO




               A. But the owner of the real estate is getting none of that
       business money.
               Q. Okay. But in this scenario, they are.
               A. No, they’re not.
               Q. They have to be, because the bottom line is everything is
       derived from the income and the expenses of the business.
               A. No, that is not accurate.


(Emphasis added.)
       {¶ 36} And once more during redirect examination, Bowyer made explicit
that the leases were “rent only” leases:


               Q. * * * One final question. These leases on page 79, and I
       think this is pretty clear already, but let’s just make sure, these do
       not include any [furniture, fixtures, and equipment].
               A. Correct.
               Q. Okay. And these would not include any income from the
       business that the tenant generates.
               A. Absolutely not.


(Emphasis added.)
       {¶ 37} To the extent that parts of Bowyer’s testimony conflicted, it was the
BTA’s role, not ours, to determine whether his explanation was credible. The BTA
credited his explanation, finding that “Bowyer’s appraisal is a more reliable
indication of value for the subject property” than the appraisal of HCP EMOH’s
expert. 2016 WL 6434046 at *5.
       {¶ 38} Given the BTA’s findings, the approach used by Bowyer was not
fatally flawed like the one we analyzed in Higbee, 107 Ohio St. 3d 325, 2006-Ohio-




                                           14
                                January Term, 2018




2, 839 N.E.2d 385. Rather than factoring in the business’s value, as the appraiser
did in Higbee, id. at ¶ 41 and 44, Bowyer took pains to isolate the real-estate value
from the business value.
        {¶ 39} The BTA’s finding regarding the leases was amply supported by the
record. I would afford our customary deference to the BTA’s findings and affirm
its decision.
        FRENCH and DEGENARO, JJ., concur in the foregoing opinion.
                               _________________
        Vorys, Sater, Seymour & Pease, L.L.P, Karen H. Bauernschmidt, and
Nicholas M.J. Ray, for appellant.
        Rich & Gillis Law Group, L.L.C., and Kelley A. Gorry, for appellees.
        Joseph T. Deters, Hamilton County Prosecuting Attorney, and Thomas J.
Scheve and Jay R. Wampler, Assistant Prosecuting Attorneys, urging affirmance
for amicus curiae, Hamilton County Auditor.
                               _________________




                                         15